DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
 	Claims 1-6 will be allowed granted that TD is filed and approved.

			 Statement of Reasons for Allowance
 	The following is an Examiner’s statement of reasons for allowance:
          
 	With respect to the allowed independent claim 1:
 	The closest primary prior art, Hu et al. (US 20060262103, hereinafter “Hu”) teaches, 
 	“An in-vehicle handsfree apparatus configured to perform a handsfree phone call (FIG. 3 is a block diagram illustrating hardware and software components that may be used to define the human machine interface for hands free cellular telephone operation) by establishing a wireless connection with a cellular phone (see, the connection between phone 26 and wireless communication module 25), the in-vehicle handsfree apparatus comprising: a control unit configured to: communicate with the cellular phone using a transfer protocol for realizing transfer of call history data from the cellular phone (it is envisioned that some cellular telephones can be capable of permitting a data pump to be performed in order to download either or both of the cellular telephone's menu structure and/or data, such as incoming, outgoing, and missed calls, contact information and phone book contents 69, text messages, emails, pictures, music, video media 67, and schedule information 68 to database 62 in a hard drive of the vehicle. Accordingly, the user interface of the vehicle can obtain a copy of index data from the media device (portable media player and/or cellular telephone) and allow the user to browse the copy in database 62, or can directly query the media device for filtered data, depending on the capabilities of the media device. Therefore it is envisioned that the cellular telephone can be accessed and controlled by the user interface integrated into the vehicle, or at least directly dialed by the user interface of the vehicle, Para. [0046] and Fig. 4), the call history data being stored in the cellular phone before the wireless connection is established between the in-vehicle handsfree apparatus and the cellular phone (it is inherent in the art cell phone device capable to storing incoming and outgoing calls).”
 	The closest secondary prior art, Yamada et al. (US 20030142804, hereinafter “Yamada”), teaches,
 	“the call history data including outgoing call history data indicating a destination telephone number to which an outgoing call was transmitted, the outgoing history data containing a date and time of the outgoing call, and incoming call history data indicating a source telephone number from which an incoming call is transmitted, the incoming call history data containing a date and time of the incoming call; and receive the call history data from the cellular phone using the transfer protocol (As shown in FIG. 3, the history of outgoing calls is stored with date and time when the portable telephone 10 made each call, associated with the telephone number of the communication node from which the telephone call was made (the originating telephone number). Similarly, the history of incoming calls is stored with date and time when the portable telephone 10 received each call, associated with the telephone number of the communication node from which the telephone call, corresponding to the received call, was made (the incoming telephone number), Para. [0048]).; a display unit, wherein the control unit is configured to sort dates and times included in both the outgoing call history data and the incoming call history data of the call history data received from the cellular phone, in order of date and time (the histories of outgoing/incoming calls and the telephone directory data have been used to determine whether the call origination processing should be granted or not; however, the present invention is not limited thereto. Alternatively, whether call origination processing should be granted may be determined by using only the history of outgoing calls, only the history of incoming calls, or only the telephone directory data, or by using at least two of them, Para. [0081]), and control the display unit to display whole call history data in an order of the sorted dates and times of the whole call history data, the whole call history data including collectively the outgoing call history data containing the date and time of the outgoing call and the incoming call history data including the date and time of the incoming call (the user interface unit 13 is constructed of a liquid crystal display for displaying various types of information, a key pad for a user to perform various types of input operations, and a microphone with a speaker for telephone calls of the user, Para. [0044])”. 	However, Hu and Yamada, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the in-vehicle handsfree apparatus further comprising: an operation unit for performing an outgoing call instruction to the cellular phone; and a storage unit configured to store self outgoing call history data indicating a telephone number of a destination in the outgoing call instruction performed by the operation unit, wherein when the outgoing call instruction to the cellular phone is performed by the operation unit after the control unit receives the call history data from the cellular phone, the control unit is configured to control the display unit to display a display list by (i) displaying the received call history data by arranging the received call history data in order of time and (ii) further displaying the self outgoing call history data as being newest”,  in combination with all the recited limitations of the claim 1.
 	Dependent Claims 2-4 are allowed as those inherit the allowable subject matter from claim 1.
 	Independent claims 5 and 6 recite the similar limitations as in claim 1. Therefore, claims 5 and 6 are also allowable for the reason set forth in claim 1. 
	Dependent Claims 7-9 are allowed as those inherit the allowable subject matter from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641